Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims72-78, 80-89, and 91-91 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 72 and 88, it is unclear if the limitations in parenthesis are intended to be part of the claim or not. For examination purposes the limitations are not part of the claim.
 Regarding claim 81, the preamble “produced by a method” is indefinite. As such is an apparatus dependent claim of claim 72 such is unclear how it further defines the apparatus.
Regarding claim 82, the limitation “existing statistical norms” is indefinite. It is unclear what statistical norms are being referenced.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 81 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 75-76, 77, 81, 92 fails to further limit the apparatus of claim 72.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 72-78, 80-89, and 91-92 are rejected under 35 U.S.C. 103 as being unpatentable over Parker (US 2011/0311932) in view of Liebler (US 2016/0325010).
Regarding claims  72-78, 80-89, and 91-92, Parker discloses an apparatus consisting esstentially of: an archwire and at least one bonding substrate directed attached to the archwire ([0036]; Fig. 1); and that the bonding substrate is metal particularly iron particles ([0056], “0.0-5.5% iron”); (claim 73/89) wherein the at least one bonding substrate is an integral unit with the archwire ([0143]); (claims 74/75/76/77/91/92) wherein the at least one bonding substrate is directly attached to the archwire further comprises: ([0144]-[0146]); (claim 78) wherein the at least one bonding substrate further comprises: 14 bonding substrates ([0057]; FIG. 1); (claim 80) wherein an orientation of the at least one 
Parker fail(s) to teach at least one carbon-nanotube bonding substrate directly attached to the archwire.
However, Liebler teaches surfaces specifically fabricated for bonding to biological tissue in the analogous art of nanotube bonding substrates ([0081]) wherein a surface that can be a metal ([0016]) comprises carbon nanotubes absorbed to the surface ([0081]) for bonding to dental tissue ([0010]) and that the carbon nanotubes help a material in adhering to a biological tissue ([0011]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Parker, by requiring at least one carbon-nanotube 
Parker/Liebler teaches the carbon-nanotube bonding substrate and a further substrate metal catalyst particles but fails to teach wherein the carbon-nanotube bonding substrate further comprises a substrate on which a carbon-nanotube forest is grown on through chemical vapor deposition; wherein the carbon-nanotube bonding substrate is pre-coated with iron metal catalyst particles prior to the chemical vapor deposition; wherein during the chemical vapor deposition, both hydrogen gas (process gas) and acetylene gas (carbon rich gas) are fed into a reaction chamber surrounding the apparatus which triggers decomposition on the carbon-nanotube bonding substrate while the carbon-nanotube bonding substrate is heated, thus growing carbon-nanotubes through precipitation on the iron metal catalyst particles; wherein the carbon-nanotube forest provides that a bracket bonding surface on the apparatus to adhere to a tooth enamel through Vander Wall intermolecular forces between the carbon-nanotubes forest and the tooth enamel; (claim 73/89) the at least one carbon-nanotube bonding substrate being formed as one complete integral unit with the archwire; (claim 74/91) the at least one carbon-nanotube bonding substrate being directly attached to the archwire through a welding/brazing method that is appropriate for the materials of the archwire and the at least one carbon-nanotube bonding substrate; (claim 75/92) the at least one carbon-nanotube bonding substrate being welded to the archwire; (claim 76) the at least one carbon-nanotube bonding substrate being metallurgically permanently fabricated into the archwire at fixed positions on the archwire; (claim 77) the at least one carbon-nanotube bonding substrate being glued onto the archwire at fixed positions of the archwire; (claim 81) produced by a method comprising: setting a plurality of typodont teeth in orthodontically correct positions; placing the at least one carbon-nanotube bonding substrate onto the plurality of typodont teeth in an occlusal-gingival center and a medial-distal center of a labial and a buccal aspect of orthodontically correct positions, forming a plurality of carbon-nanotube bonding substrates; and 
Parker/Liebler discloses each and every structural element of the end product of the archwire with a carbon-nanotube bonding substrate set forth in the claims.
Parker/Liebler teaches an archwire and at least one carbon-nanotube bonding substrate directly attached to the archwire with iron particle substrate, but is silent as to the method of manufacture to the same extent.  The claimed phrases “wherein the carbon-nanotube bonding substrate further comprises a substrate on which a carbon-nanotube forest is grown on through chemical vapor deposition; wherein the carbon-nanotube bonding substrate is pre-coated with iron metal catalyst particles prior to the chemical vapor deposition; wherein during the chemical vapor deposition, both hydrogen gas (process gas) and acetylene gas (carbon rich gas) are fed into a reaction chamber surrounding the apparatus which triggers decomposition on the carbon-nanotube bonding substrate while the carbon-nanotube bonding substrate is heated, thus growing carbon-nanotubes through precipitation on the iron metal catalyst particles; wherein the carbon-nanotube forest provides that a bracket bonding surface on the apparatus to adhere to a tooth enamel through Vander Wall intermolecular forces between the carbon-nanotubes forest and the tooth enamel; (claim 73/89) the at least one carbon-nanotube bonding substrate being formed as one complete integral unit with the archwire; (claim 74/91) the at least one carbon-nanotube bonding substrate being directly attached to the archwire through a welding/brazing method that is appropriate for the materials of the archwire and the at least one carbon-nanotube bonding substrate; (claim 75/92) the at least one carbon-nanotube bonding substrate being welded to the archwire; (claim 76) the at least one carbon-nanotube bonding substrate being metallurgically permanently fabricated into the archwire at fixed positions on the 
Therefore, even though Parker/Liebler is silent as to the exact process used to manufacture the archwire with the carbon-nanotube bonding substrates, it appears that the product in Parker/Liebler would be the same or similar as that claimed; especially since both applicant’s product and the prior art product result in an archwire coated with carbon-nanotube bonding substrates in an integral structure.
Response to Arguments
Applicant's arguments filed 19 July 2021 have been fully considered but they are not persuasive. 
On pages 8-9, applicant argues that the references of records do not teach the amended limitations. However, such are addressed accordingly as set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW S FOLGMANN whose telephone number is (571)270-7397.  The examiner can normally be reached on Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DREW S FOLGMANN/               Examiner, Art Unit 3772  

/Cris L. Rodriguez/               Supervisory Patent Examiner, Art Unit 3772